Citation Nr: 0503992	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for sleep apnea as 
secondary to a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from January 1954 to 
January 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that in December 1956, he sustained a 
fracture of the nose while playing football and received 
treatment at sick bay.  Ever since that injury, he reportedly 
has had to breathe through his mouth and as a result, has 
developed sleep apnea.  

The veteran's service medical records include his January 
1954 enlistment examination, which noted no problems or 
abnormal findings relating to the nose.  Sick call treatment 
records indicate that in December 1956, he was seen for a 
deviated septum.  It was noted that there had been a fracture 
four years earlier.  He reported that the left side of his 
nose stopped up easily and wanted surgical repair before his 
separation in January 1957.  However, ear, nose and throat 
specialists could not see him, as their schedule was full 
until after the veteran's separation.  A January 1957 sick 
call report indicates that he was seen for broken nose.  
There was cartilaginous fracture and no treatment was 
prescribed.  His separation examination report, also dated in 
January 1957, noted no abnormal findings relating to the 
nose.

A March 1966 private treatment report indicates that the 
veteran complained of difficulty breathing through the nose 
for many years.  He had a history of having his nose 
fractured twice.  It was noted that he had deviation (the 
report notes deviation both to the right and the left).  

Given the veteran's allegations of in-service injury, the 
January 1957 sick call treatment report entry regarding 
fracture of the nose, and given the post-service medical 
records from 1966 which indicate that the veteran reported 
two prior nose fractures, the Board finds that a VA 
examination should be accomplished to determine the etiology 
of the claimed disorders.  

In addition, an April 2002 VA neurological examination report 
indicates that the veteran was receiving disability benefits 
from the Social Security Administration (SSA).  Although the 
examination report indicates that the SSA disability benefits 
are for leg injuries, the RO should take the appropriate 
steps to ensure that if there is any pertinent evidence in 
the veteran's SSA records, all such records are obtained and 
associated with the claims file.  

Accordingly, this case is REMANDED for the following 
development:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for a deviated septum 
or sleep apnea since service.  The 
veteran should indicate if those medical 
care providers are still available to 
provide the necessary records.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any U.S. 
government records cannot be located or 
obtained, the RO must indicate in writing 
that further attempts to locate or obtain 
such records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.    

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the 
appellant for appropriate VA examination 
to determine the etiology of deviated 
septum and sleep apnea.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner must provide a clear explanation 
for each finding and opinion.  

After examination and review of the 
evidence of record, the examiner is to 
state the likelihood that the veteran's 
deviated septum was caused by disease or 
injury incurred in service, or, whether 
it pre-existed service.  If the examiner 
determines that it pre-existed service, 
he/she is to indicate whether it 
underwent an increase in disability 
during service.  If so, he/she should 
state whether the increase in disability 
was due to the natural progression of the 
disease.  If it is determined that a 
deviated septum was incurred or 
aggravated in service, the examiner is to 
indicate whether it is at least as likely 
as not that the deviated septum has 
caused or contributed to the sleep apnea.  
The examiner is to provide a clear 
explanation for each finding and opinion.  

The examiner should be advised that there 
is a different standard of review for 
addressing the question of whether a 
disability was incurred in service, than 
for addressing whether a disability pre-
existed/was aggravated in service.  When 
addressing the question of whether a 
disability was incurred in service, the 
Board looks to see if the evidence shows 
that it is at least as likely as not that 
a disease or injury was incurred in 
service.  When addressing pre-
existing/aggravation, the Board looks to 
see if there is clear and convincing 
evidence that the disease/disorder/injury 
pre-existed service and whether the 
evidence clearly and convincingly shows 
that any pre-existing 
disease/disorder/injury was not 
aggravated in service.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision based on all 
the evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
that decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




